—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered May 2, 1997, convicting him of attempted murder in the first degree, criminal possession of a controlled substance in the third degree, attempted aggravated assault on a police officer (two counts), criminal possession of a weapon in the second degree, reckless endangerment in the first degree, criminal possession of a forged instrument in the second degree, criminal possession of a controlled substance in the fifth degree, criminal possession of a weapon in the fourth degree, criminal possession of a controlled substance in the seventh degree, and criminal possession of drug paraphernalia in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.